—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 13, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to an aggregate term of 10 to 20 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, defendant is entitled to a new trial on the ground that there is no evidence that he consented in writing to the substitution of an alternate juror during deliberations (see CPL 270.35 [1]). Concur — Buckley, P.J., Tom, Sullivan and Marlow, JJ.